     Case 2:15-cr-00018-RJJ ECF No. 143 filed 09/14/20 PageID.1246 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,
                                                              CASE NO. 2:15-CR-18
v.
                                                              HON. ROBERT J. JONKER
JOSEPH SUGGITT, JR.,

               Defendant.
                                     /


                              AMENDED DETENTION ORDER

        Defendant appeared on July 7, 2020, before a Magistrate Judge for his initial appearance

on the petition for warrant or summons for offender under supervision, Fed.R.Crim.P. 32.1(b)(1).

Defendant appeared by video from the Chippewa County Jail where he was serving a custodial

sentence on a state conviction. Defendant appeared again before a Magistrate Judge by video on

August 13, 2020, for a preliminary hearing on the probation petition. Defendant waived a

preliminary examination and elected not to contest detention pending a revocation hearing.

        Defendant was supposed to appear for a final revocation hearing on August 27, 2020. He

did not appear, however, because he was still in the Chippewa County Jail serving his state

sentence. A writ would normally have secured his physical presence, but the video appearances

on the federal supervision created unforeseen logistical complications. The parties have conferred

with each other and the Marshal Service and worked out a practical solution, which the Court

accepts and now implements. Accordingly:

        IT IS ORDERED that the defendant is deemed to have been in federal custody, retroactive

to July 7, 2020, his date of initial appearance on the alleged federal supervised release violations.
   Case 2:15-cr-00018-RJJ ECF No. 143 filed 09/14/20 PageID.1247 Page 2 of 2




         IT IS FURTHER ORDERED that as of September 24, 2020, the date of completion of

his state sentence, Chippewa County Jail is directed to turn defendant over to the custody of the

United States Marshal Service for transportation to Grand Rapids, Michigan, for appearance at a

final supervised release hearing at a date and time to be set by this Court.




Dated:      September 14, 2020                /s/ Robert J. Jonker
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE
